           Case 1:17-cv-10140-ER Document 10 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE ROSADO,
                                Plaintiff,
                                                                                ORDER
                          – against –
                                                                           17 Civ. 10140 (ER)

MIDLAND CREDIT MANAGEMENT, INC.,
                                Defendant.


Ramos, D.J.:

         Plaintiff Rosado filed his complaint on December 27, 2017. Doc. 1. Defendant Midland

Credit Management, Inc. filed its answer on February 26, 2018. Doc. 7. Counsel for Defendant

entered a notice of appearance on October 23, 2018. Doc. 9. Since then, there has been no

further activity in this case. Plaintiff is therefore instructed to file a status report by no later than

December 3, 2020. Failure to do so may result in a dismissal for failure to prosecute pursuant to

Fed. R. Civ. P. 41(b).

         It is SO ORDERED.

Dated:    November 19, 2020
          New York, New York
                                                                       Edgardo Ramos, U.S.D.J.
